Citation Nr: 0416447	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  00-20 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a left foot shrapnel 
wound.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran limited his appeal to the 
issue of service connection for a left foot shrapnel wound.  
In June 2003, the Board remanded this case for further 
development.  

In a June 2003 rating decision, service connection for post-
traumatic stress disorder (PTSD) was granted and assigned a 
50 percent rating effective November 2002.  The veteran did 
not initiate an appeal to this rating decision.  


FINDINGS OF FACT

1.  The veteran served in combat.  

2.  The veteran is credible.

3.  The veteran's currently diagnosed "L" shaped scar 
posterior to the left medial malleolus of the left foot is 
related to service.  


CONCLUSION OF LAW

An injury to the left ankle/foot resulting in an "L" shaped 
scar posterior to the left medial malleolus was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 
2002); 38 C.F.R. §§  3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. § 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(b) which became effective August 29, 
2001.  Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  The Act and implementing 
regulations eliminate the concept of a well-grounded claim, 
redefine the obligations of VA with respect to the duty to 
assist, and supersede the decision of the United States Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. 
App. 174 (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  The Board is, at this time, 
granting the veteran's claim; thus any deficiencies in this 
case as to VCAA are harmless and nonprejudicial.


Background

The service medical records show that on entry examination, a 
scar of the lower tibia of the left leg.  In May 1967, the 
veteran was treated for residual injury which he received 
during an attack from the enemy.  In June 1967, the veteran 
was treated for residual injury due to a land mine explosion 
from 4 days ago.  Neither of these records specifically 
documented a left ankle/foot injury.  In December 1967, the 
veteran underwent a separation examination.  No scar of the 
left ankle/foot or other residual injury of the left 
ankle/foot was documented.  

The veteran was awarded the Purple Heart.  Thus, combat 
service is shown.  

Post-service, in October 1968, the veteran was in a 
motorcycle accident.  The left leg and ankle were injured.  
No injury to the left foot was shown in the private medical 
records.  The veteran suffered an undisplaced fracture 
obliquely through the medial malleolus.  There was a large 
"D" shaped laceration wound on the medial side of the left 
ankle.  

The veteran complained of left foot pain in the 1990's.  
April 1999 x-rays reveal degenerative joint disease and 
calcaneal spurring of the left foot.  The x-rays were taken 
of the distal portion of the foot.  

In January 2003, the veteran was afforded a VA examination.  
At that time, the veteran reported that he sustained a 
shrapnel wound to the left lower extremity in 1967 while in 
Vietnam.  He remained in the field for a month and was 
treated by a medic.  When he returned to base camp, his foot 
was just taped up with no further treatment.  Currently, the 
veteran reported having pain in his left foot.  The examiner 
indicated that the veteran had an "L" shaped scar posterior 
to the medial malleolus.  The vertical portion was 5 
centimeters and the horizontal portion was 3 centimeters.  
The scar was non-tender, non-adherent to the underlying 
tissue, and slightly lighter in color than the surrounding 
skin.  It was non-disfiguring and freely moveable.  The 
examiner reviewed the service medical records.  The examiner 
noted that on entry, a scar of the left lower extremity was 
noted.  The examiner further noted that there was no 
documentation of a left foot injury during service.  

The veteran asserts that he was mine sweeping during combat 
service in Vietnam when he hit a mine while he was on the 
front fender of a truck and was thrown in the air.  He stated 
that he came down and broke his gun and the left side of his 
left foot was cut.  He indicated that he received treatment 
in the field.  He reported that his sergeant was killed and 
others were injured, as well.

In a separate claim for service connection for PTSD, the 
veteran reported the event as noted above as one of his 
combat stressors.  The AOJ awarded service connection, at 
least in part, based on this stressor.  

The veteran told a VA examiner that he had a preservice 
motorcycle injury in which he injured his left leg/ankle.  He 
indicated that the inservice injury was in the same place on 
his left ankle.  The Board notes that there are no preservice 
records, however, the post-service records, as noted, show 
that there was a post-service motorcycle accident.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

A claim for service connection requires competent evidence of 
a current disability; proof as to incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The veteran served on active duty from January 1966 to 
December 1967.  His service record confirms service in 
Vietnam.  He was awarded the Purple Heart.  Thus, the veteran 
served in combat and is entitled to consideration of 
38 U.S.C.A. § 1154(b).  

Where a combat veteran alleges he suffers disease or injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  38 U.S.C.A. § 1154 makes it clear that 
special considerations attend the cases of combat veterans.  

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an 
inservice injury or disease can be overcome by satisfactory 
lay or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b).  These veterans may prove service 
connection by "satisfactory lay or other evidence" even in 
the absence of official records.  Section 1154(b) relaxes 
evidentiary standards so that "satisfactory lay or other 
evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service. See 
Caluza.  In Collette, the United States Court of Appeals 
articulated a three-step sequential analysis to be performed 
when a combat veteran seeks benefits under the method of 
proof provided by 38 U.S.C.A. § 1154(b).  

In the first step of the analysis, the VA must determine 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first requisite step of analysis under the stated provision.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In the second step, the VA must then determine if the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, again without 
weighing the veteran's evidence with contrary evidence.  If 
these two inquiries are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service- 
connection," even if no official record of such incurrence 
exists.  At this point a factual presumption arises that the 
alleged injury or disease is service-connected.

It is in the third step under Collette, that the VA is to 
weigh evidence contrary to that which established the 
presumption of service connection.  If the VA meets its 
burden of presenting "clear and convincing evidence to the 
contrary," the presumption of service connection is then 
rebutted.

In this case, the Board finds that the veteran is competent 
to report an injury (such is visible to a layman).  He states 
that he was injured in a mine sweeping accident during 
service.  The service medical records show that the veteran's 
duties as a combat engineer included mine sweeping.  There is 
documentation of at least one incident where the veteran was 
injured while mine sweeping.  Thus, his allegations that his 
duties included mine sweeping are competent and confirmed.  
The veteran further states that he injured his left 
ankle/foot in a mine sweeping incident.  There is no 
documentation of that specific injury.  However, his lay 
statement is evidence.  The Board finds his statement to be 
competent and thus credible.  It is credible because the 
record generally reflects that the veteran was involved with 
mine sweeping and was injured doing so.  His statement is 
consistent with the circumstances, conditions, or hardships 
of his service.  Thus, the Board accepts the veteran's 
statements that he injured his left ankle/foot in a mine 
sweeping accident during service as sufficient proof of that 
he had an inservice injury even though there is no official 
record of such incurrence.

On entry, a scar on the left lower tibia was noted.  The 
veteran reported that he was injured before service in a 
motorcycle accident.  The Board accepts this statement as 
true.  He is competent to state that he was in a motorcycle 
accident and sustained injury.  The veteran indicated that 
his ankle was injured.  The Board believes that the veteran 
was actually referring to an additional post-service 
motorcycle accident.  The record of that accident is set 
forth above.  His left ankle was injured and treated.  He had 
an undisplaced fracture obliquely through the medial 
malleolus as well as a large "D" shaped laceration wound on 
the medial side of the left ankle.  The veteran maintains 
that his motorcycle injury and the inservice injury were to 
the same area of the left ankle/foot.  

Currently, the veteran has an "L" shaped scar posterior to 
the medial malleolus.  April 1999 x-rays of the distal 
portion of the foot show degenerative joint disease and 
calcaneal spurring of the left foot.  

Since the Board has found the veteran credible with regard to 
his statement that his left ankle/foot was injured during 
combat, there is a factual presumption that the alleged 
injury is service-connected.  The Board must now weigh 
evidence contrary to that which established the presumption 
of service connection.  The contrary evidence is the post-
service medical evidence of an injury to the left ankle which 
resulted to laceration in the area of the medial malleolus.  

Despite the post-service evidence, the Board does not find 
that there is clear and convincing evidence that rebuts the 
factual presumption of service connection.  The Board has 
found the veteran credible to state that his left ankle/foot 
was injured and that his statement is probative.  Therefore, 
his left ankle/foot was injured during service.  The fact 
that his left ankle/foot was injured post-service does not 
negate that it was injured during service to include in the 
area of the medial malleolus.  Although the post-service 1968 
records did not note any prior injury, this does not mean 
that there was no prior injury or scarring to that area.  

Thus, there is evidence of an injury to the left ankle/foot 
during service.  Currently, the veteran has residual injury 
to that area.  Although the VA examiner did not provide a 
medical opinion regarding the etiology of current disability, 
the Board finds that since the current disability is in the 
same place as the inservice injury, there is sufficient 
evidence of a nexus.  

The evidence supports the claim of service connection.  
Accordingly, service connection is warranted for an "L" 
shaped scar posterior to the left medial malleolus.




ORDER

Service connection for an "L" shaped scar posterior to the 
left medial malleolus of the left foot, is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



